DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed.

The following is an examiner’s statement of reasons for allowance:
Reference SASAGAWA et al. (2016/0364882 A1) is made of record as teaching an image recognition system for detecting and tracking an image portion associated with a predefined object [abstract]. The image data of an input moving picture is searched to determine whether or not an image of the object previously machine-learned is included in the image data [0049]. A flow quantity indicating coordinate displacement (e.g., motion vector) is calculated [0073]. 
Reference LACHAINE et al. (2020/0129780 A1) is made of record as teaching estimating a patient state during a radiotherapy treatment [abstract]. Measurements may be received in real-time stream images [0021]. A patient model may be trained (e.g., using a machine learning technique) to related an input patient measurement to an output patient state [0022]. An imaging detector (214) can be mounted on the gantry (206) in order to maintain alignment with the therapy beam [0053]. Image acquisition is used to track tumor movement [0060]. Lachaine further includes a displacement vector field (DVF) linking each phase to the reference phase [0070]. Additionally a CNN may be used to estimate the 2D optical flow between two images in real-time to generate a 2D DVFs [0077].
However, the cited prior art does not disclose or render obvious the combination of elements recited in the claims as whole. Specifically, the cited prior art fails to disclose or render obvious the limitations: Continuously identifying a region of interest including a centroid using a trained machine learning data model, generating a displacement vector when the centroid has been displayed between frames of the image stream, and further generating a control signal requesting movement of the image sensor based on the displacement vector data.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE L SAMS whose telephone number is (571)272-7661 and personal fax number is (571)273-7661. The examiner is currently part time and can be reached on Monday-Friday 5:30am-9:30am and sporadically throughout the day.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee M. Tung can be reached on (571)272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MICHELLE L SAMS/
Primary Examiner, Art Unit 2611
24 May 2022